Citation Nr: 1016180	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-38 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service connected posttraumatic stress disorder 
(PTSD) with major depression and alcohol dependence prior to 
November 16, 2009.

2.  Entitlement to a disability rating in excess of 70 
percent for service connected posttraumatic stress disorder 
(PTSD) with major depression and alcohol dependence from 
November 16, 2009.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1961 to 
October 1965 and from August 1966 to July 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado. 

As an initial matter, the Board noted that the Veteran was 
granted a total disability rating based on individual 
employability in a February 2009 decision, effective August 
2006, and therefore, this issue is not currently before the 
Board.  

The Veteran requested a hearing before a member of the Board 
in his October 2007 substantive appeal, but withdrew his 
request in February 2010.  


FINDINGS OF FACT

1.  Prior to November 16, 2009, the Veteran displayed 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as, for example: 
suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, but not total occupational 
and social impairment, due to such symptoms as for example: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

2.  From November 16, 2009, the Veteran displayed 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as, for example: 
suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); neglect 
of personal; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships, 
but not total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 70 
percent disabling for PTSD with major depression and alcohol 
dependence have been met prior to November 16, 2009.  38 
U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for entitlement to an evaluation in excess 
of 70 percent disabling for PTSD with major depression and 
alcohol dependence have not been met for any period on 
appeal.  38 U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was granted entitlement to service connection for 
PTSD in a July 2006 rating decision and was assigned an 
initial 30 percent disability rating effective January 19, 
2005.  In a December 2007 supplemental statement of the case, 
the Veteran's disability rating was increased from 30 percent 
to 50 percent, effective January 19, 2005.  A 70 percent 
disability rating was assigned from November 16, 2009 in a 
January 2010 supplemental statement of the case.  On appeal, 
the Veteran is seeking a disability rating in excess of 50 
percent for the period from January 19, 2005 to November 16, 
2009 and a disability rating in excess of 70 percent from 
November 16, 2009.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's claim, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether 
the Veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Id. at 126.  Hart 
appears to extend Fenderson to all increased rating claims.  

The Veteran's PTSD is rated under the General Rating Formula 
for Mental Disorders, found at 38 C.F.R. § 4.130 (2009).  

Under the General Formula, a 50 percent evaluation is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short and long term memory(e.g., retention only 
of highly learned material, forgetting to complete tasks); 
impaired judgement; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2009).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health-illness.  Higher 
scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2009).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2009).

VA treatment records for the period from January 2005 through 
November 2009, notes complaints of depression, reexperiencing 
traumatic events, emotional numbing, avoidance, difficulty 
sleeping, excessive drinking on a daily basis, difficulties 
with concentration and focus, agitation, and anger.  

In June 2005, the Veteran's therapist, F.G., stated that due 
to the severity of the Veteran's psychiatric symptoms, he was 
unable to maintain or obtain employment, an opinion that F.G. 
frequently restated since.  The Veteran also reported hearing 
auditory hallucinations.  

In March 2005, the Veteran was afforded a VA examination.  
The Veteran reported a long history of alcohol abuse and 
stated that on his days off from work, he drinks to the point 
of blacking out.  He reported three prior DUIs, as well as 
episodes of domestic violence.  The Veteran described 
intrusive daytime flashbacks of traumatic memories, as well 
as sleep disturbances, depression, avoidance, poor 
concentration, hypervigilance, anger, and irritability.  He 
reported that although he was still living with his spouse, 
they lived on separate floors.  He denied hallucinations, 
delusions, psychotic symptoms, or suicidal ideations.  

At the examination, the Veteran appeared depressed, anxious, 
tearful, and shaky, with bags under his eyes.  However, he 
was well oriented.  The examiner diagnosed the Veteran with 
chronic alcohol dependence, PTSD, and major depression, which 
he concluded were all inextricably intertwined.  The examiner 
opined that the Veteran has significant symptoms with 
significant impairment and assigned a GAF score of 50.  

The Veteran was afforded another VA examination in October 
2006.  The Veteran continued to describe intrusive daytime 
flashbacks of traumatic memories, as well as sleep 
disturbances, depression, avoidance, poor concentration, 
hypervigilance, anger, and irritability.  The Veteran 
reported that he has little interest, motivation, or energy.  
He isolates himself and is easily tearful.  He estimated that 
he consumes 8 to 10 beers per day.  

The Veteran showed mildly impaired thought processes and 
concentration due to diminished memory and concentration.  He 
also had impaired social functioning and difficulty 
maintaining employment prior to his retirement.  The examiner 
concluded that the Veteran was able to maintain activities of 
daily living, including personal hygiene, but opined that the 
Veteran was not currently employable due to his psychiatric 
disabilities.  The examiner diagnosed the Veteran with PTSD, 
depression, and alcohol dependence and concluded that it was 
as likely as not that the Veteran's depression and alcohol 
dependence were secondary to the Veteran's PTSD.  The Veteran 
was assigned a GAF score of 48.  

In October 2007, the Veteran was afforded a third VA 
examination.  The Veteran reported drinking two six packs of 
beer per day and watching television, as well as occasionally 
doing yard work or fishing with a friend.  The Veteran also 
expressed that he enjoyed spending time with his 
granddaughters and great granddaughter.  He reported that he 
had retired from his job because he knew he was probably 
going to be fired because of his alcohol abuse.  

On examination, the Veteran was described as sad and tearful, 
but without psychosis, hallucinations or delusions, or 
homicidal or suicidal ideations.  He was well oriented with 
grossly intact memory and adequate judgment.  The examiner 
concluded that while the Veteran's thought processes and 
communication were not impaired, his social functioning and 
ability to maintain employment were.  However, the Veteran 
was competent and able to maintain activities of daily 
living, including personal hygiene.  The examiner noted that 
the Veteran had not responded to his psychiatric treatment 
and had not sought treatment for his alcohol abuse.  An 
overall GAF score of 50 was assigned.  

In October 2007 and again in August 2009, the Veteran's 
psychiatrist, Dr. R.G. and his therapist, F.G., co-signed 
letters describing the Veteran's psychiatric symptoms, 
including intrusive and distressing memories, avoidance, 
emotional numbing, , hypervigilance, sleep disturbances, 
agitation and anger, poor concentration and memory, 
depression, helplessness, hopelessness, lack of energy, lack 
of enjoyment, and frequent panic attacks, that create 
difficulties in employment, family relationships, judgement, 
thinking, and mood.  

Both professionals concluded that the Veteran is unable to 
establish and maintain relationships and unable to obtain or 
retain employment due to the severity of his symptoms.  

In November 2009, the Veteran was afforded a final VA 
examination.  The Veteran continued to endorse symptoms of 
intrusive and distressing memories, avoidance, emotional 
numbing, hypervigilance, sleep disturbances, anger and 
irritability, poor concentration and memory, depression, 
fatigue, and poor self esteem.  The Veteran described a 
history of excessive drinking from his discharge from service 
to the present without any real effort to stop and reported 
that he currently consumes one twelve pack of beer per day.  
He typically starts drinking around 4:30am and continues 
until he passes out.  He also reported thoughts of suicide, 
but denied any plan or attempt.  He reported that he often 
sees his one remaining brother and sister and has a stable 
relationship with his wife.  However, he also reported that 
he avoids even his own family and no longer participates in 
family events.  

Psychometric testing indicated some mild cognitive 
impairment, with demonstrated difficulty with memory, 
concentration, and attention, but his thought process was 
linear and he had no psychosis or hallucinations.  The 
Veteran's affect was tearful during the examination, but he 
was neatly groomed and his speech had normal rate, tone, and 
pressure.  The examiner diagnosed the Veteran with PTSD, 
alcohol dependence, and depression.  He concluded that 
although the Veteran was competent to manage his VA funds and 
maintain activities of daily living including personal 
hygiene, he was unable to work in any capacity.  The examiner 
noted that the Veteran's symptoms did not appear to improve 
with treatment, but were merely stabilized.  A GAF score of 
50 was assigned.  

The VA treatment records and examinations described above 
document consistently serious psychiatric symptoms that have 
responded poorly to treatment.  The Veteran has been 
unemployed for most of the period on appeal and it has been 
the opinion of multiple mental health professionals that the 
Veteran is incapable of maintaining any form of employment.  
The Veteran has a long history of alcohol abuse that has 
resulted in DUI convictions and domestic violence.  He spends 
his days watching television and drinking until he passes 
out.  He isolates himself from his family and appears to have 
few if any friends or pastimes.  He suffers from depression 
and poor concentration and memory.  He has also reported 
experiencing auditory hallucinations and passive suicidal 
ideations.  The Board finds that based on all the above 
evidence, an increased rating from 50 percent to 70 percent 
disabling is warranted prior to November 16, 2009.  

However, the Board also finds that a disability rating in 
excess of 70 percent is not warranted for any period on 
appeal.  While the Veteran's psychiatric symptoms are 
significant, they do not result in total occupational and 
social impairment, due to such symptoms as, for example: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

Despite mild cognitive impairments and occasional auditory 
hallucinations, the Veteran has been consistently described 
as well oriented and mentally competent.  He is able to 
maintain activities of daily living, including personal 
hygiene.  Additionally, there is no evidence that the Veteran 
is a danger to himself or others.  

As entitlement to a total disability rating based on 
individual unemployability (TDIU) has already been granted, 
the Board does not need to consider granting a higher rating 
on that basis.  

The Board has also considered whether the Veteran's acquired 
psychiatric disability warrants referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability level and symptomatology, 
and the Veteran's symptoms are not so exceptional or unusual 
a disability picture as to render impractical application of 
regular schedular standards.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).




The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent 
to the Veteran in January 2005 and March 2006, prior to the 
original decision.  These letters informed the Veteran of 
what evidence was required to substantiate his claim and of 
VA and the Veteran's respective duties for obtaining 
evidence.  

The Board is also aware of the Court's clarification of VCAA 
notice required for increased rating claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). However, although 
the issue before the Board is whether the Veteran's PTSD with 
depression and alcohol dependence is properly rated, the 
appeal arises from a grant of entitlement to service 
connection, not an increased rating claim.  See Fenderson v. 
West, 12 Vet. App. 119, 125 (1999) (explaining that a 
disagreement with an initial rating assigned for a disability 
following a claim for service connection is part of the 
original claim and technically not a claim for an increased 
rating).

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA treatment records.  The Veteran was also 
afforded multiple VA examinations which were adequate for 
rating purposes.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating of 70 percent for service 
connected PTSD with depression and alcohol dependence is 
granted before November 16, 2009.

Entitlement to a disability rating in excess of 70 percent 
for service connected PTSD with depression and alcohol 
dependence is denied for all periods on appeal.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


